THE THIRTEENTH COURT OF APPEALS

                                   13-21-00115-CR


                                  Arthur Kelvin Lovell
                                          v.
                                  The State of Texas


                                 On Appeal from the
                     183rd District Court of Harris County, Texas
                       Trial Court Cause No. 154849001010


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 25, 2022